DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 04/15/2021, has been entered. Claims 1, 5, 8-9, 11-12, 14-15, and 19-20 remain pending in this application.
Response to Arguments
Applicant’s arguments, see pages 12-17, filed 04/15/2021, with respect to the second pad and common electrode line have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 12-17, filed 04/15/2021, with respect to the second pad and common electrode line have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see pages 12-17, filed 04/15/2021, with respect to the second pad and common electrode line have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 15 has been withdrawn. 

Allowable Subject Matter
Claims 1, 5, 8-9, 11-12, 14-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record teaches the display panel as claimed in claim 1, but fails to teach or reasonably suggest a motivation for wherein the second pad comprises: a fourth elevated layer located in a same layer with the gate line, a fifth elevated layer located in a same layer with the data line, and a sixth elevated layer located in a same layer with the active layer; and a common electrode line located in a same layer with the gate line and being located at one side of the gate line, 
With respect to claim 5, the prior art of record teaches the method for manufacturing a display panel as claimed in claim 5, but fails to teach or reasonably suggest a motivation for wherein the second pad comprises a fourth elevated layer, a fifth elevated layer and a sixth elevated layer, and forming the second pad in a region on the first base substrate corresponding to the non-aperture region of the display panel comprises: forming the fourth elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel, the fourth elevated layer being located in a same layer with the gate line; forming the fifth elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel, the fifth elevated layer being located in a same layer with a data line; and Application Number: 16/339,701 Docket Number: 100603-1490 forming the sixth elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel, the sixth elevated layer being located in a same layer with an active layer; wherein the display panel comprises a common electrode line located in a same layer with the gate line and being located at one side of the gate line; and wherein the first pad corresponds to the common electrode line, and forming the first elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel comprises: forming the common electrode line in the region 
With respect to claim 15, the prior art of record teaches the array substrate as claimed in claim 15, but fails to teach or reasonably suggest a motivation for wherein the second pad comprises: a fourth elevated layer located in a same layer with the gate line, a fifth elevated layer located in a same layer with the data line, and a sixth elevated layer located in a same layer with the active layer; and a common electrode line located in a same layer with the gate line and being located at one side of the gate line, wherein: the first pad corresponds to the common electrode line, and a portion of the common electrode line corresponding to the first pad serves as the first elevated layer; or, the second pad corresponds to the common electrode line, and a portion of the common electrode line corresponding to the second pad serves as the fourth elevated layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898